United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Washington, DC, Employer )
__________________________________________ )
V.F., Appellant

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1643
Issued: January 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2007 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs dated July 11, 2007 and February 25, 2008 denying her claim
for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for a schedule award.
FACTUAL HISTORY
On November 2, 2003 appellant, then a 46-year-old transportation security screener, filed
a traumatic injury claim alleging that she sustained injuries to her left foot and leg and her lower
back the day before, while pushing a large, heavy x-ray machine. The Office accepted her claim
for lumbar strain and thoracic or lumbosacral neuritis. Appellant returned to part-time, limitedduty employment on November 18, 2004.

Appellant was treated by Dr. Michael Kuo, a Board-certified physiatrist. In a report
dated November 29, 2004, Dr. Kuo diagnosed chronic left low back, buttock and lower limb
pain; chronic lumbar and gluteal pain; myofascial syndrome; and potential carpal tunnel
syndrome. He noted that a magnetic resonance imaging (MRI) scan of the lumbar spine showed
mild disc degeneration at L3-4. In an accompanying attending physician’s report, Dr. Kuo
opined, by placing a checkmark in the “yes” box, that appellant’s condition was caused or
aggravated by her employment. On January 5, 2005 he indicated that appellant’s condition was
essentially unchanged. Dr. Kuo provided a diagnosis of left upper limb paresthesias, which he
stated appeared to be work related.
The Office referred appellant to Dr. Taghi Kimyai-Asadi, a Board-certified neurologist,
for a second opinion examination and an opinion as to whether his accepted conditions had
resolved. In a January 20, 2005 report, Dr. Kimyai-Asadi stated that appellant did not show any
evidence of organic neurological deficit, and that there were no objective findings related to
lumbar strain. Appellant had exact midline sensory loss to all modalities on the left side of the
body, which Dr. Kimyai-Asadi attributed to a functional disorder or superimposed malingering.
Repetitive movements were normal. Plantar reflexes were down going. Deep tendon reflexes
were 2+. Gait was normal. The cervical spine was free in movements and nontender. The
lumbar spine was free of spontaneous movements. However, when asked to bend forward,
appellant was unable to bend forward more than 10 degrees. There was no spasm of the
paraspinalis muscles. Dr. Kimyai-Asadi opined that appellant had a minor temporary disability
due to subjective pain, which was not supported with objective findings.
On September 12, 2005 Dr. Kuo stated that appellant continued to experience left lower
back and buttock pain, with radicular symptoms down to the foot. He diagnosed chronic left low
back, buttock and lower limb pain; chronic lumbar and gluteal pain; myofascial syndrome; and
left upper limb paresthesias related to the November 1, 2003 work injury. On October 5, 2005
Dr. Kuo indicated that appellant had reached maximum medical improvement as of
September 12, 2005. He provided permanent restrictions, which included lifting a maximum of
20 pounds, and intermittent sitting, walking, lifting and standing.
On November 7, 2005 appellant requested a schedule award.
In a February 16, 2006 report, Dr. Kuo reiterated his September 12, 2005 diagnoses and
provided permanent work restrictions, which included pushing and pulling a maximum of 20
pounds occasionally; occasional bending, stooping and twisting; and changing positions every 20
to 25 minutes with stretching. Examination revealed a relatively pain-free cervical range of
motion, although passive and active left shoulder range of motion produced pain. Impingement
signs were equal. Dr. Kuo found mild weakness involving the left upper extremity generally.1
He noted that a January 19, 2006 MRI scan of the cervical spine showed multilevel disc bulges,
with cord compression and narrowing of the left C6-7 foramen.
In a February 27, 2006 letter, the Office asked Dr. Kuo for an opinion as to whether
appellant had a permanent pain, sensory or motor impairment of her lower extremities that was
1

The report did not include findings on examination of the lower extremities.

2

causally related to her accepted employment injury and, if so, for an opinion as to the degree of
permanent impairment and the date of maximum medical improvement.
Appellant submitted a June 6, 2006 report from Dr. Edward F. Aulisi, a Board-certified
neurological surgeon, reflecting continued complaints of back and leg pain. Dr. Aulisi’s
examination revealed weakness in the left quadriceps muscle (4/5 strength); an absent left knee
jerk; diminished sensation along L3 dermatonal distribution on the left side; and normal dorsi
and plantar flexion of the feet bilaterally. On September 1, 2006 he noted that the January 19,
2006 MRI scan showed minimal dehydration at the L3-4 disc level, with mild degenerative
changes, but no evidence of disc herniation. Otherwise, the study was normal.
On August 18, 2006 Dr. Kuo noted that appellant’s symptoms were worsening. On
November 10, 2006 he indicated that appellant had severe pain in the left upper and left lower,
limbs. Dr. Kuo opined that appellant had reached maximum medical improvement as of that
date. On January 12, 2007 he indicated that appellant was experiencing severe pain (8/10 in
intensity) in her lower back, buttocks and lower limbs.
The Office referred appellant, together with a statement of accepted facts and the entire
medical record, to Dr. Robert A. Smith, a Board-certified surgeon, for a second opinion
examination. It asked Dr. Smith for an opinion as to whether appellant had a permanent
impairment related to her accepted condition and, if so, the degree of the impairment and the date
of maximum medical improvement.
In a May 25, 2007 report, Dr. Smith provided a history of injury and findings on
examination, and indicated that he had reviewed the entire medical record. He opined that
appellant had no permanent impairment to her lower extremities related to the accepted
employment injury. Dr. Smith’s examination of the lower extremities revealed no evidence of
deformity or atrophy, and satisfactory range of motion, with no instability or meniscal signs.
Motor strength and motion were essentially normal. Neurological examination was normal.
Examination of the back revealed no finding of any spasm, atrophy, trigger points, crepitation or
deformity to support appellant’s complaints. Range of motion was satisfactory, though selflimiting. Dr. Smith noted that, while diagnostic tests showed some degenerative disease of the
spine, appellant’s electromyogram (EMG) was normal, and she demonstrated no nonorganic
behavior. He opined, to a reasonable degree of medical certainty, that appellant reached
maximum medical improvement as to her accepted lumbar strain within three months of the
accepted injury. Dr. Smith further stated that there were no objective findings to support a
diagnosis of neuritis.
By decision dated July 11, 2007, the Office denied appellant’s claim for a schedule
award. It found that the evidence was insufficient to establish that she had sustained a permanent
impairment to a scheduled member due to the accepted work injury.
On August 3, 2007 appellant requested an oral hearing. She submitted reports from
Dr. Kuo dated May 11, July 13 and September 14, 2007, reiterating his diagnoses and indicating
that appellant’s symptoms continued to worsen.

3

Appellant submitted an August 10, 2007 report from Jacquelyn Collura, from the George
Washington University Medical Faculty Associates. Ms. Collura related appellant’s history of
injury in 2003 and stated that her pain had worsened over the past year. Appellant also
submitted reports from Dr. Kathleen M. Burger, a Board-certified osteopath, specializing in
vascular neurology. On October 2, 2007 Dr. Burger stated that appellant was experiencing left
lower extremity weakness, which had been worsening over the past year. On November 9, 2007
she indicated that pain and weakness in appellant’s back and leg continued to worsen.
At a December 20, 2007 hearing, appellant’s representative stated that he intended to
submit a report of a November 9, 2007 EMG, which would reflect nerve damage resulting from
appellant’s accepted condition. Subsequent to the hearing, appellant submitted an October 26,
2007 EMG report reflected evidence of mild left L3-4 lumbar nerve root irritation.
By decision dated February 25, 2008, an Office hearing representative affirmed the
July 11, 2007 decision, finding that there was no medical evidence of record supporting that
appellant had a permanent impairment resulting from the accepted November 1, 2003 work
injury.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use, of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.4 However, neither the Act nor the regulation specifies the manner in
which the percentage of impairment shall be determined. For consistent results, and to ensure
equal justice under the law to all claimants, good administrative practice necessitates the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
American Medical Association, Guides to the Evaluation of Permanent Impairment, (5th ed.
2001) has been adopted by the implementing regulation as the appropriate standard for
evaluating schedule losses.5 Effective February 1, 2001, the fifth edition of the A.M.A., Guides
is used to calculate schedule awards.6
Before the A.M.A., Guides can be utilized, a description of appellant’s impairment must
be obtained from her physician. In obtaining medical evidence required for a schedule award,
the evaluation made by the attending physician must include a description of the impairment
including, where applicable, the loss in degrees of active and passive motion of the affected
2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

20 C.F.R. § 10.404.

4

5 U.S.C. § 8107(c)(19).

5

See supra note 2.

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(November 2002); see Jesse Mendoza, 54 ECAB 802 (2003).

4

member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation or other pertinent descriptions of the impairment. This description must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations.7
ANALYSIS
The Office accepted that appellant sustained a lumbar strain and thoracic or lumbosacral
neuritis due to a November 1, 2003 employment injury. On November 7, 2005 appellant filed a
claim for a schedule award. The Office requested that she specify the member or function of the
body she believed was permanently impaired and further advised her to obtain an impairment
evaluation from her attending physician in accordance with the provisions of the A.M.A.,
Guides. In support of her schedule award request, appellant submitted medical reports from
Dr. Kuo, Dr. Burger and Ms. Collura, as well as reports of MRI scans and EMGs and other
relevant tests. However, the medical evidence submitted by appellant is not sufficient to
establish her entitlement to a schedule award.
Appellant submitted numerous reports from Dr. Kuo reflecting appellant’s continuing
complaints of experience left lower back and buttock pain, with radicular symptoms down to the
foot. On September 12, 2005 Dr. Kuo diagnosed chronic left low back, buttock and lower limb
pain; chronic lumbar and gluteal pain; myofascial syndrome; and left upper limb paresthesias
related to the November 1, 2003 work injury. On October 5, 2005 he indicated that appellant
had reached maximum medical improvement as of September 12, 2005 and provided permanent
restrictions. On August 18, 2006 Dr. Kuo noted that appellant’s symptoms were worsening. On
November 10, 2006 he indicated that appellant had severe pain in the left upper and left lower,
limbs and opined that she had reached maximum medical improvement as of that date. On
January 12, 2007 Dr. Kuo indicated that appellant was experiencing severe pain (8/10 in
intensity) in her lower back, buttocks and lower limbs. However, none of Dr. Kuo’s reports
contains an opinion as to whether appellant had a permanent impairment due to her accepted
injury. Therefore, they are of limited probative value and insufficient to establish appellant’s
schedule award claim.
The Board notes that permanent restrictions do not equate to a permanent impairment
pursuant to the A.M.A., Guides. Dr. Kuo failed to identify or describe a permanent impairment
upon which the Office could base a schedule award. The Board also notes that, although
Dr. Kuo opined that appellant had reached maximum medical improvement on at least two
separate occasions, September 12, 2005 and November 10, 2006, his reports are consistent in
reflecting his opinion that her condition continued to worsen. The alleged worsening of her
condition belies a finding that maximum medical improvement had been reached.
As Dr. Burger failed to provide an opinion as to whether appellant was permanently
impaired due to the November 1, 2003 injury, her reports are not relevant to the issue at hand and
are of limited probative value. The Board notes that her reports reflect a worsening of
appellant’s condition, indicating that the case is not in posture for a schedule award. Similarly,
7

Robert B. Rozelle, 44 ECAB 616, 618 (1993).

5

Dr. Aulisi’s June 6, 2006 report lacks probative value, in that it does not contain an opinion on
appellant’s permanent impairment. Ms. Collura’s report reflected appellant’s history of injury in
2003 and stated that her pain had worsened over the past year. As there is no indication that
these reports were signed by an individual that qualifies as a “physician” under the Act, the
Board finds that they do not constitute probative medical evidence.8 Further, Ms. Collura did not
provide sufficient findings such that a determination of the extent of any permanent impairment
could be made in accordance with the provisions of the A.M.A., Guides. The remaining medical
evidence, including reports of MRI scans and EMGs, which does not contain an opinion on the
issue of permanent impairment, is of limited probative value.
None of the medical reports submitted by appellant addressed the issue of whether she
sustained any permanent impairment to a scheduled member or function of the body as a result
of the November 1, 2003 work injury. On the other hand, the Office’s second opinion physician,
Dr. Smith, submitted a thorough and well-reasoned report in which he opined that appellant had
no permanent impairment to her lower extremities related to the accepted employment injury.
He provided and explained his findings on examination and test results, which revealed no
nonorganic behavior. Dr. Smith opined, to a reasonable degree of medical certainty, that
appellant reached maximum medical improvement as to her accepted lumbar strain within three
months of the accepted injury. He further stated that there were no objective findings to support
a diagnosis of neuritis. The Board also notes that in his January 20, 2005 report, Dr. KimyaiAsadi found no evidence of any organic neurological deficit, and no objective findings related to
lumbar strain.
Office procedures and the Board precedent require that the record contain a medical
report with a detailed description of the impairment.9 This description must be in sufficient
detail so that the claims examiner and others reviewing the file will be able to clearly visualize
the impairment with its resulting restrictions and limitations.10 Appellant has the burden of proof
to submit medical evidence supporting that she has a permanent impairment of a scheduled

8

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as “physician” as defined in 5 U.S.C. § 8101(2). Section 8101(2) of the Act provides
as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.” See
Merton J. Sills, 39 ECAB 572, 575 (1988).
9

See Peter C. Belkind, 56 ECAB 580; Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and
Permanent Disability Claims, Chapter 2.808.6(c)(1) (August 2002).
10

See Vanessa Young, 55 ECAB 575 (2004); Robert B. Rozelle, supra note 7.

6

member or function of the body.11 As such evidence has not been submitted the Office properly
denied her request for a schedule award.12
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the February 25, 2008 and July 11, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Annette M. Dent, 44 ECAB 403 (1993).

12

The Board notes that the Office did not forward the case to the district medical adviser for review. The Office
procedure manual provides that the claims examiner will ask the district medical adviser to evaluate cases when the
case appears to be in posture for a schedule award determination. As the matter was deemed not to be in posture for
a schedule award determination, the Office was not required to seek review by the district medical adviser. Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.0700.3 (June 2003).

7

